DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 08/06/2021 is/are being considered by the examiner.
Claims 1, 3, 5-17, 19-20 are pending:
Claims 2, 18 are canceled
Claim 4 is canceled in the examiner’s amendment below


Response to Arguments
	Filing of the terminal disclaimer overcomes the double patenting rejections of record. The double patenting rejections of record are withdrawn.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejections have been fully considered and are persuasive.  The 35 USC 112a rejections of record has been withdrawn. 

Applicant’s arguments, and/or amendments, and Examiner’s Amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn.


The office notes that while updating the search, the Office discovered Campbell (US 2007/0031258) which as best seen in Fig5/7 discloses a compliant wrap (bushing 62, Para19) that has a split construction in the same working environment as applicant, which impacts the patentability of original claim 2.


Claim Interpretation -Language
Language and/or terms in the claims are interpreted as follows:
The term “undercut(s)” is understood to mean a narrowed cross-sectional area of the shaft relative to adjacent cross-sectional area, as informed by undercuts 80B of Fig9.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“(first/second) attachment feature” first present in claim 1/9/16/17 and “a second attachment feature” first present in claim 8
Corresponding structure:
Mounting post / protrusion, as informed by post 42/51/52 of Fig5
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Routon on 08/25/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1
Starting on line 14, amend to be as follows: 
“	wherein the compliant wrap has split construction so that the complaint wrap is capable of being [[be]] assembled over the shaft,
wherein the attachment pin includes locator shoulders that extend out from the shaft and the compliant wrap is arranged along a length of the attachment pin between the locator shoulders.”
Claim 4
Cancelled
Claim 5
Amend preamble to be “The turbine shroud of claim [[4]] 1”


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations “wherein the attachment pin includes locator shoulders that extend out from the shaft and the compliant wrap is arranged along a length of the attachment pin between the locator shoulders” in combination with the remaining limitations of the claim.
Claim 9
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations “the attachment pin including a shaft formed to include undercuts along the shaft to avoid edge loading of the blade track segment and the shaft extending through the opening in the first attachment feature of the blade track segment,” in combination with the remaining limitations of the claim.
Claim 17
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations “wherein the shaft is formed to include undercuts along the shaft that are axially aligned with the chamfer of the eyelet in the first attachment feature.” in combination with the remaining limitations of the claim.
Claims 3-8, 10-16, 19-20 are allowable based on dependency from a corresponding independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN S HUNTER, JR/Examiner, Art Unit 3745    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747